1 Investor Update June 2007 2 This document contains certain forward-looking statements and expectations regarding the Company's future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These include (i) the preliminary nature of estimates of the costs and benefits of the strategic earnings enhancement plan, which are subject to change as the Company refines these estimates over time; (ii) intense competition within the footwear industry; (iii) rapidly changing consumer demands and fashion trends and purchasing patterns, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (iv) customer concentration and increased consolidation in the retail industry; (v) the Company’s ability to successfully implement its strategic earnings enhancement plan; (vi) political and economic conditions or other threats to continued and uninterrupted flow of inventory from China and Brazil, where the Company relies heavily on third-party manufacturing facilities for a significant amount of its inventory; (vii) the Company's ability to attract and retain licensors and protect its intellectual property; (viii) the Company's ability to secure leases on favorable terms; (ix) the Company's ability to maintain relationships with current suppliers; and (x) the uncertainties of pending litigation. The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report for the year ended February 3, 2007 and as updated in the Company’s 10-Q for the Quarter ended May 5, 2007, which information is incorporated by reference herein. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. - June 4, 2007 NOTE: On April 2, 2007, The Company effected a 3-for-2 stock split. All per share data detailed in this packet is on a post-split basis. Guidance was issued on May 24, 2007 and has not been updated. 3 Brown Shoe At A Glance BROWN SHOE TODAY - $2.5 Billion in Sales for 2006 Department & Specialty Stores $650 million Mass Merchandisers $300 million Specialty Retail $250million Famous Footwear 1,000+ retail stores in the U.S. $1.3 billion 38% Wholesale ■91 million pairs sourced ■2,000 retail customers 62% Retail ■Appx. 1,300 stores ■40 million pairs ■130 million consumers visit our stores/year ■9 e-commerce sites ■30+ million evisitors/year Integrated wholesale-retail platform Consumer-driven enterprise that builds brands and retail concepts while gaining market share 4 Brown Shoe At A Glance Our Rank Among Top Footwear Retailers Dollar Sales and Store Count by Retailer* * Source: Public filings, last 4 quarters. Includes international. •Source: NPD Women’s dollar sales for 12 months ending 4/30/07 all POS channels (Department Stores, National Chains, Shoe Chains). This NPD data is confidential and proprietary and cannot be reproduced or disseminated by third parties without prior written consent. # Stores $’s in mm $’s in mm Our Rank among Wholesalers Women’s Fashion Footwear Sales in all NPD POS Channels* Ranked by Parent Company $0 $1,000 $2,000 $3,000 $4,000 $5,000 $6,000 $7,000 Foot Locker Payless BWS Finish Line DSW Shoe Carnival Bakers Shoe Pavillion 0 500 1,000 1,500 2,000 2,500 3,000 3,500 4,000 4,500 5,000 $0 $100 $200 $300 $400 $500 $600 $700 $800 Nine West GroupBWS Skechers Steve Madden Iconix VCS Nike Clarks Stride Rite AerogroupKCP Adidas 5 Brown Shoe Company Portfolio Salon Bridge Impulse Better Moderate Junior Comfort Mass Fashion $33.3 B Athletic $11.5 B No. 12 in Bridge Zone at Dept. Store No. 8 in Impulse Zone at Dept. Store No. 2 in Better Zone at Dept. Store No. 11 in Better Zone at Dept. Store No. 1 in Moderate Zone at Dept. Store No. 3 in Moderate Zone at Dept. Store No. 10 in Junior Zone at Dept. Store Dr. Scholl’s Inside No. 1 Branded Family Footwear No. 3 Pureplay Ecommerce Footwear Private Label / Brand *Dept Store Zone rank according to NPD 12 months ending April 30 6 Review of BWS Financials (all $’s in millions except EPS) *See Appendix for reconciliation May 5, 2007 April 29, 2006 % Chg. Sales $566.3 $575.5 -1.6% Net Earnings GAAP $9.6 $10.0 -3.9% Adjusted* $13.0 $10.0 29.2% EPS GAAP $0.22 $0.23 -4.3% Adjusted* $0.29 $0.23 26.1% Gross Margin 40.6% 38.7% Debt/Cap* 22.7% 30.6% Cash Flow from Operating Activites ($1.9) $20.3 -109.6% 7 Review of BWS Financials 13 Weeks Ended 13 Weeks Ended May 5, 2007 April 29, 2006 % Chg. Famous Footwear Sales $325.3 $302.3 7.6% Operating Profit $21.0 $15.9 31.8% Same-Store Sales 3.4% 1.9% Specialty Retail Sales $60.3 $56.4 6.9% Operating Profit* -$2.9 -$2.9 0.0% Same-Store Sales 3.4% 0.6% Wholesale Sales $180.7 $216.8 -16.6% Operating Profit** $13.0 $14.1 -7.8% **Includes $2.1 million in costs associated with the Earnings Enhancement Plan in 2007 *Includes Earnings Enhancement costs of $0.2 million in 2007 8 Second Quarter 2007 & Full Year Guidance As of May 24, 2007 and has not been updated Second Quarter 2007 EPS: GAAP $0.22 to $0.24 Adjusted* $0.30 to $0.32 Full Year 2007 EPS: GAAP $1.55 to $1.59 Adjusted* $1.86 to $1.90 *See Appendix for reconciliation Other Annual Estimates: Consolidated Sales: $2.48 - $2.52 Billion Consolidated Tax Rate: Increasing approximately 200 bps Increase in Marketing Spend: + $4 million, a double-digit increase Famous Footwear Same-Store Sales: + 2.5% - 3.5% Net Store Openings: + 65 - 70 stores Wholesale: Wholesale sales will be below 2006, with growth of its branded business offset by the exit of the Bass license and a sales decline in its private label business. 9 Shaping our Platform for Growth Sales and Operating Earnings Improvement for BWS (millions $) Operating Earnings ■Net sales grew 34% since 2002 ■Operating earnings grew 52% since 2002 Operating Margin Improvement at Famous Footwear ■Operating margin steadily improving at Famous Footwear Department Store Market Share Improvement at Wholesale* ■Second largest supplier to department stores; 400+ bp gain in last 5 years Sales *Reflects NPD Group Reported POS Dollar Volume. 12 months ending December 2006. 6.4% 7.6% 7.9% 12.2% 10.8% 0.0% 2.5% 5.0% 7.5% 10.0% 12.5% 2002 2003 2 0 500 1,000 1,500 2,000 2,500 2002 2003 2 0 20 40 60 80 100 120 4.2% 4.8% 5.4% 5.6% 7.0% 0.0% 1.0% 2.0% 3.0% 4.0% 5.0% 6.0% 7.0% 2002 2003 2 10 Brown Shoe Vision: Brown Shoe Company is a leading fashion footwear marketer, winning loyal customers with compelling global brands 11 Brown Shoe Pillars Vision: Brown Shoe is a leading fashion footwear marketer, winning loyal customers with compelling global brands ENABLING STRATEGIES GROWTH STRATEGIES Partnership Initiatives Platform Optimization Market Intelligence Consumer-Driven Model CROSS-COMPANY SYNERGIES [VERTICAL AND HORIZONTAL} SYSTEMS AND PROCESSES BEST PRACTICES THOUGHTFUL PLANNING AND RIGOROUS EXECUTION TALENT AND LEADERSHIP 12 Brown Shoe Vision PARTNERSHIP MODEL Continue path towards being a world-class partner holistically in the industry: Vendor, Supplier, Customer, Consumer, Real Estate, Investor OPERATIONAL EXCELLENCE Disciplined approach to profitability enhancement, efficiency and effectiveness PORTFOLIO OPTIMIZATION Financial and market orientation Maximize returns and market space opportunities BRAND POWER Leverage our unique branded assets Delivering consumer-driven brands to the marketplace 13 Brown Shoe Platform RETAIL WHOLESALE ECOMMERCE ■1,300 total retail doors –1,000+ Famous Footwear, 250+ Naturalizer, Brown Shoe Closet, FX LaSalle, and branded concepts ■2,000 customers served at wholesale across our branded and private label/brand divisions ■Integrated ecommerce platform for all BWS brands – including 3rd largest pureplay internet footwear retailer in Shoes.com ■World class global sourcing network ■All BWS wholesale brands play across one or more BWS retail/ecommerce concepts ■14% of Famous Footwear sales through BWS wholesale brands ■Front-end /Back-end perspective from retail and wholesale provides greater insights to consumer desires and understanding of trends ■Cross-skilled talent base 14 Brand Power Building differentiated, market-leading brands driven by consumer preference 1. Developed Brand-Building Model 2. Developing premier product and design capabilities New York Design Studio State of the Art Design and Technology Center 3. Increasing investments in marketing, merchandising, research and talent 4. Refining Consumer-Driven Model: SUPPLY CHAIN Factory Base Demand Planning Line Planning Retail Performance Speed to Market and Test & Learn 5. Embracing leading-edge analytics and tools 15 Brand Power Marketing Initiatives – investing in our flagship brands and increasing spend against our consumers FAMOUS FOOTWEAR ■Partnering with Ogilvy to refine brand positioning ■Broadcast media and CRM focus ■Using consumer database to drive Rewards program VIA SPIGA ■Brand strategy and consumer research ■Partnering with Vogue Magazine. Arthur Elgort photos for national magazine ads and out-of-home in Manhattan – taxi tops, king buses, telephone kiosks ■Trade marketing for FFANY with cover wrap of Footwear News NATURALIZER ■Partnership with Self Magazine – premium position for key Spring months and product opportunities that provide unique consumer touchpoints ■Ongoing partnership with “ Ladies Who Launch” –a national organization for women entrepreneurs – a genuine brand for genuine women ■Partnering with Ogilvy to refine brand positioning FRANCO SARTO ■Brand strategy, product segmentation, and positioning study ■Investing in retail relationships – partnering with Nordstrom on second half ’ 07 direct mail initiative ■Leveraging Franco himself - consumers have a strong connection to the individual - by increasing the number of personal appearances in support of the brand 16 Brand Power Product & Design Initiatives – Investments into enhancing and broadening our product development, design, and sourcing capabilities ■Test & Learn ■Via Spiga Design Team ■Broadening Designer Inputs ■New York Design Studio ■Style & Trend ■Design Internship Program 17 Brands targeting key consumer segments… Sexy, eye-catching, styles that she can wear with everything from jeans to dresses Segment Needs Style Profile Brown Shoe Brands 16% Buying Power (% Total female spend) 18% 14% 24% BWS Consumer Seeks expressive, youthful brands. Wants to experiment with fashion at an affordable price. Likes trusted, accessible brands. Looks for quality and a balance of comfort and style. Seeks fresh classics and high quality. Looks for good value. Shops the most and seeks attainable luxury. Is willing to pay for high quality and high style. Sophisticated, youthful, trendsetting style that stands out Twist on basics instead of trends, quality brands with understated indulgence “Trusted basics” that prioritize comfort and quality EXPLORER SOPHISTICATE LEADER BALANCER 18 Brand Power Building differentiated, market-leading brands driven by consumer preference ■Trend-right product - Differentiating mix of athletic, men’s and women’s casual, and young attitude brands ■Leveraging multi-channel platform ■Marketing Strategy ■Technology/redefining service ■Growth opportunity of minimum 1,500 doors Merchant Localization (Tailoring Assortment by Region) Balance & Value Inventory Optimization More Shoes, More Ways Profitable Market Optimization (Real Estate) 19 Brand Power Building differentiated, market-leading brands driven by consumer preference $30-$80 $60-180 $125-$300 Accessories/Other Categories International ■Sell-through model; Fresh trend-right product ■Extended brand essence to new categories and consumer touchpoints ■Tightly-targeted consumer communications ■Improved product delivered when she wants to buy ■Model to be leveraged across all BWS wholesale 20 Brand Power Building differentiated, market-leading brands driven by consumer preference ■Allows us to play in new zones reaching new consumers ■Strong emotional connection with consumer ■Fashion/Style Credibility/Talent ■Brand extension potential ■Brown New York Transition work: ■Consumer Research ■New Leadership ■Organization structure ■Real Estate Transition ■Talent issues ■Inefficient processes ■Supply Chain opportunities ■Merchandising and planning ■Marketing – reengage consumer ■New Design Talent, improved Product Development process ■Next Generation Branding ■Elevate product execution, impactful stories ■Take advantage of Global Sourcing capabilities Brown New York: 2006 2007 2008 Identifying the problems Competing in the Present Winning in the Future DEVELOPING A PERSPECTIVE Investigating the issues INSTALLING THE PLATFORM Becoming More Profitable CREATING TRANSFORMATION Strategic Branding 21 Brand Power Building differentiated, market-leading brands driven by consumer preference ■High brand recognition and strong equity ■97% brand awareness driven by insole TV and print advertising ■Partnerships with Wal-Mart and Schering-Plough ■Extend asset into new categories and channels ■Growth through vertical model 22 Brand Power Building differentiated, market-leading brands driven by consumer preference ■Direct-to-Consumer pure play ■Branded web sites and multi-channel opportunities ■Growth by winning in new and emerging markets Online Footwear: Projected to be over $ 6B market by 2011* $1.0 $1.7 $2.8 $3.2 $3.7 $4.2 $4.8 $5.5 $6.3 2003 2 $Billions * Source: Forrester 23 Positioning for Growth • Reorganization of Executive Team •
